Citation Nr: 1738725	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  17-11 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 100 percent for chronic obstructive pulmonary disease (COPD) with bronchiectasis.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to March 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

For the entire initial rating period from April 30, 2003, the Veteran is in receipt of the maximum schedular rating of 100 percent for service-connected COPD with bronchiectasis.  


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial disability rating in excess of 100 percent for COPD with bronchiectasis for any period.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 201); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code (DC) 6604 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA has met its duty to notify for this claim.  Service connection was granted for COPD with bronchiectasis in a December 2015 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, it has not been argued that appropriate notice was not provided; and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service records were obtained.  VA treatment records and private records are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's COPD has been rated under 38 C.F.R. DC 6604, which provides a 10 percent evaluation for pulmonary function tests showing FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 percent evaluation requires FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) 56 to 65 percent predicted.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97 (2016), DC 6604 (2016).  

Analysis

For the entire initial rating period from April 30, 2003, COPD with bronchiectasis is rated at 100 percent under the criteria found at 38 C.F.R § 4.97, DC 6604, for COPD with bronchiectasis.  Under these regulatory criteria, a 100 percent rating is the maximum allowable schedular rating.  38 C.F.R. § 4.97, DC 6604 (2016).  

In this case, the Veteran is already receiving the maximum 100 percent schedular rating permitted under 38 C.F.R. § 4.97 , DC 6604, for COPD with bronchiectasis.  There is no other more applicable DC for which an initial disability rating in excess of 100 percent for the disorder may be warranted.  Because the Veteran is receiving the maximum schedular disability rating available under 38 C.F.R. § 4.97, DC 6604, there is no basis to grant a higher initial schedular rating for COPD with bronchiectasis.  Thus, a disability rating in excess of 100 percent for the service-connected respiratory disorder is not warranted for any period.  38 U.S.C.A. § 7104 (West 2014).  


ORDER

There is no legal basis for the assignment of an initial disability rating in excess of 100 percent for COPD with bronchiectasis for any period.  The claim is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


